DETAILED ACTION
	This Office action is responsive to communication received 07/16/2021 – Amendment; and 09/01/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 21-40 remain pending.
Response to Arguments
	In the arguments received 07/16/2021, the applicant contends that, in view of the amendments to claims 21, 37 and 40, wherein the Delta 1 value has now been recited to read “between 18.1 mm and 25 mm”, the instant claims distinguish over the claims of prior patent numbers USPNs 10,596,432; 10,888,753; and 10,143,903 and requests withdrawal of the outstanding rejections under statutory and non-statutory double patenting.   In addition, the applicant contends that none of the prior art references to Meyer (US PUBS 2006/0019770), Lee (US PUBS 2010/0125000), Williams (USPN 7,166,038), and Moore (USPN 5,797,807) shows, suggests or otherwise renders obvious the inclusion of a Delta 1 value of “between 18.1 mm and 25 mm”.  The applicant argues that the primary Meyer reference teaches away from a higher Delta 1 value, as the applicant contends that Meyer is concerned with lowering the center of gravity in order to provide a higher launch angle and that a person of ordinary skill in the art when looking at Meyer would also not be motivated to increase the moment of inertia Ixx to be greater than 250 kg-mm2 as doing so, as alleged by the applicant, would result in a corresponding increase in the Delta 1 value, which is contrary to what Meyer is teaching. 
	IN RESPONSE:
	With respect to the applicant’s arguments regarding the rejection of the claims under at least one of statutory or non-statutory double patenting, while the amendment to claims 21, 37 and 40 now narrows the range of Delta 1 to “between 18.1 mm and 25 mm” and overcomes the statutory double patenting, the claims still remain rejected under nonstatutory obviousness-type double patenting.  For instance, the claims of the prior USPN 10,596,432 require a Delta 1 value between 10 mm and 25 mm, which encompasses the now- claimed “between 18.1 mm and 25 mm”.  Likewise, the prior USPN 10,888,753 likewise requires a Delta 1 value between 10 mm and 25 mm, which again encompasses the now-claimed “between 18.1 mm and 25 mm” requirement.  As for the prior USPN 10,143,903, although the ‘903 patent does not recite the now-claimed Delta 1 value of “between 18.1 mm and 25 mm”, the motivation to modify the claimed invention of the prior ‘903 patent is provided by the newly-cited reference to Beach (US PUBS 2002/0160854), which provides a detailed explanation of the significance of providing a Delta 1 value within the claimed range (i.e., paragraph [0032]).  No further explanation is deemed necessary, here.  A complete nonstatutory obviousness-type double rejection appears herein below. 
With respect to the applicant’s arguments regarding the lack of a teaching in the primary Meyer reference to include a Delta 1 “between 18.1 mm and 25 mm”, the Office only agrees that the newly-recited range is outside of what is explicitly disclosed in Meyer.  As such, applicant’s attention is directed to the newly-applied reference to Beach (US PUBS 2002/0160854), which provides a detailed explanation of the significance of providing a Delta 1 value within the claimed range (i.e., paragraph [0032] and other sections).  Beach ‘854 is an analogous teaching in that the ranges of club head mass (i.e., Beach calls for a mass less than 210 grams; paragraph [0036]), club head volume (i.e., Beach calls for a club head volume between 200-450 cc; paragraph [0034]) and a moment of inertia Ixx (i.e., Beach calls for an Ixx value according to equations set forth in paragraphs [0041, 0042]) are all commensurate with what has been disclosed for the instant invention.  The totality of the teachings of Meyer, as combined with the previous references used in the rejections, and now combined with Beach (‘854) would have obviated the modification of Meyer to include a Delta 1 “between 18.1 mm and 25 mm” for enhanced club head performance.  Here, the Beach ‘854 reference is being applied at this time 
Of further interest, during the preparation of this Office action, an inadvertent error was discovered in the last paragraph of the previous outstanding rejection of claim 40 under 35 USC §103.  Specifically, the last paragraph of that rejection (i.e., scanned page 25 of the 04/21/2021 non-final rejection) makes reference to “as modified by Lee”.  However, the Lee reference was not included in the header of the rejection of claim 40 and the teachings of Lee were never relied upon in rejecting claim 40.  Thus, the deletion of the phrase “as modified by Lee” is insignificant to the understanding and content of the previous rejection.  With the current Office action, the rejection of claim 40 has been updated to include the newly-cited reference to Beach (‘854) and to remove the erroneous mention to Lee in the body of the rejection.  

	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,596,432.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered to be minor phrasing differences as well as alterations in the order in which the claimed features are arranged and further and/or obvious variations of the claim language. Note the following observations:
As to claim 21, see claims 1, 2 and 17 of the ‘432 patent.  Here, claims 1 and 17 of the ‘432 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed range for Delta 1 of “between 18.1 mm and 25 mm”. 

As to claim 24, see claim 4 of the ‘432 patent. 
As to claim 25, see claim 5 of the ‘432 patent.
As to claim 26, see claim 6 of the ‘432 patent.
As to claim 27, see claim 7 of the ‘432 patent.
As to claim 28, see claim 8 of the ‘432 patent.
As to claim 29, see claim 9 of the ‘432 patent.
As to claim 30, see claim 10 of the ‘432 patent.
As to claim 31, see claim 11 of the ‘432 patent.
As to claim 32, see claim 12 of the ‘432 patent.
As to claim 33, see claim 13 of the ‘432 patent.
As to claim 34, see claim 14 of the ‘432 patent.
As to claim 35, see claim 15 of the ‘432 patent.
As to claim 36, see claim 16 of the ‘432 patent. 
As to claim 37, see the combination of claims 1, 2, 7, 17 and 20 of the ‘432 patent. Here, claims 1 and 17 of the ‘432 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed “between 18.1 mm and 25 mm”. 
As to claim 38, see claims 17 and 18 of the ‘432 patent. 
As to claim 40, see claim 20, in combination with claims 1, 17-19 of the ‘432 patent. Here, claims 1 and 17 of the ‘432 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed range for Delta 1 of “between 18.1 mm and 25 mm”. 

Claims 21-40 STAND rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,888,753.  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand the claims of the ‘753 patent are more specific than the instant claims.  For example, the ‘753 patent “wherein the golf club head has a center of gravity that is below the geometric center of the ball striking face of the golf club head as measured along a z-axis of the golf club head having an origin at the geometric center” in each of independent claims 1 and 15.  On the other hand, the claims of the ‘753 patent lack the limitation “wherein at least a portion of the club head body is formed of an aluminum alloy”, as required by instant claim 21.  Here, selection of an aluminum alloy for a portion of the club head body of the claimed invention of the ‘753 patent  for maintaining a desired weight and for added corrosion protection would have been obvious to one of ordinary skill in the art at the time of the invention.  It is noted that the selection of a known material based on its suitability for its intended use is prima facie obvious, In re Leshin, 277 F.2d 197, 125 USPG 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Insofar as a comparison of the remaining claims, the differences between the instant claims 21-40 and claims 1-20 of the ‘753 patent are considered to be minor phrasing differences as well as alterations in the order in which the claimed features are arranged and further and/or obvious variations of the claim language. Note the following observations:
As to claim 21, see claims 1 and 15 of the ‘753 patent. Here, claims 1 and 15 of the ‘753 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed range for Delta 1 of “between 18.1 mm and 25 mm”. 
As to claim 22, see claims 1 and 1 and 17 of the ‘753 patent.
As to claim 23, see claim 18 of the ‘753 patent.
As to claim 24, see claims 3 and 19 of the ‘753 patent.

As to claim 26, see claims 4 and 20 of the ‘753 patent.  In addition, the selection of tungsten material to assist in lowering the center of gravity of the claimed club head of the ‘753 patent would have been obvious to one of ordinary skill in the art at the time of the invention.  It is noted that the selection of a known material based on its suitability for its intended use is prima facie obvious, In re Leshin, 277 F.2d 197, 125 USPG 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 27, see claim 5 of the ‘753 patent. 
As to claim 28, see claim 7 of the ‘753 patent.
As to claim 29, see claim 8 of the ‘753 patent.
As to claim 30, see claim 9 of the ‘753 patent.
As to claim 31, see claim 10 of the ‘753 patent.
As to claim 32, see claim 11 of the ‘753 patent.
As to claim 33, see claim 12 of the ‘753 patent.
As to claim 34, see claims 13 and 14 of the ‘753 patent.
As to claim 35, see claim 20 of the ‘753 patent.  Here, claim 20 of the ‘753 patent does not specifically mention a sole thickness that is at least twice the first portion thickness (i.e., with the first portion thickness referring to the thickness of the material of the crown portion). Instead, claim 20 of the ‘753 patent requires that the sole be of a denser material than the material used to form the crown.   One of ordinary skill in the art at the time of the invention would have found it obvious to increase sole thickness as an alternative approach to using a denser material for 
As to claim 36, see claims 13 and 14 of the ‘753 patent.
As to claim 37, see claims 1 and 15 of the ‘753 patent. Here, claims 1 and 15 of the ‘753 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed range for Delta 1 of “between 18.1 mm and 25 mm”. 
As to claim 38, see claim 2 of the ‘753 patent.
As to claim 39, see claim 17 of the ‘753 patent.
As to claim 40, see claims 1, 13, 14 and 15 of the ‘753 patent. Here, claims 1 and 15 of the ‘753 patent requires a Delta 1 of between 10 to 25 mm, which encompasses the now-claimed range for Delta 1 of “between 18.1 mm and 25 mm”. 

Claims 21-33, 35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,143,903 in view of Beach (US PUBS 2002/0160854).   Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand the claims of the ‘903 patent are more specific than the instant claims.  For example, the ‘903 patent further requires “wherein the face has a static loft angle is at least 12 degrees” in each of independent claims 1, 12 and 18.  On the other hand, the claims of the ‘903 patent lack the limitation “wherein at least a portion of the club head body is formed of an aluminum alloy”, as required by instant claim 21.  Here, selection of an aluminum alloy for a portion of the club head body of the claimed invention of the ‘903 patent  for maintaining a desired weight and for added corrosion protection would have been obvious to one of ordinary skill in the art at the time of the invention.  It is noted that the selection of a known material based on its suitability for its intended use is prima facie obvious, In re Leshin, 277 F.2d 197, 125 USPG 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).   In addition, the claims of the ‘903 patent lack a recitation of a Delta 1 value that is “between 18.1 mm and 25 mm”.  Beach shows it to be old in the art of club heads to provide a Delta 1 in the range of 12-25 mm to appropriately locate the center of gravity to control the ball trajectory and spin of a struck ball.  See paragraph [0032] in Beach.  Moreover, Beach applies the Delta 1 range to a club head that is less than 210 grams in mass and has a volume between 200-450 cubic centimeters, which is on par with the mass and volume requirements of the instant-claimed invention. See paragraphs [0034] and [0036] in Beach.    Beach also provides guidance for dimensioning the moment of inertia Ixx (i.e., see paragraphs [0041, [0042]).  Beach provides an analogous teaching in the golf art when it comes to designing club heads and thus the modification of the claimed invention in the ‘903 patent to include a Delta 1 of “between 18.1 mm and 25 mm” is rendered obvious for reasons related to increasing the performance of the club head. 
Insofar as a comparison of the remaining claims, the differences between the instant claims 21-40 and claims 1-20 of the ‘903 patent are considered to be minor phrasing differences as well as alterations in the order in which the claimed features are arranged and further and/or obvious variations of the claim language. Note the following observations:
As to claim 21, see claims 1, 12 and 18 of the ‘903 patent.
As to claims 22 and 39, selection of a composite material for a portion of the ball striking face for maintaining a desired weight and for modifying the ball striking response of the face (i.e., changing the rebound or flexure characteristics of the face) would have been obvious to one of ordinary skill in the art at the time of the invention.  It is noted that the selection of a known material based on its suitability for its intended use is prima facie obvious, In re Leshin, Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 23, see claim 2 of the ‘903 patent.
As to claim 24, see claim 4 of the ‘903 patent.
As to claim 25, see claim 5 of the ‘903 patent. 
As to claim 26, see claim 6 of the ‘903 patent.  
As to claim 27, see claim 7 of the ‘903 patent. 
As to claim 28, see claims 12 and 18 of the ‘903 patent.
As to claims 29 and 30, selection of a composite material for the first material as well as for a portion of the ball striking face for maintaining a desired weight and for modifying the ball striking response of the face (i.e., changing the rebound or flexure characteristics of the face) would have been obvious to one of ordinary skill in the art at the time of the invention.  It is noted that the selection of a known material based on its suitability for its intended use is prima facie obvious, In re Leshin, 277 F.2d 197, 125 USPG 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 31, see claim 8 of the ‘903 patent.

As to claim 33, see claims 7-10 and 19 of the ‘903 patent.
As to claim 35, see claim 6 of the ‘903 patent.  Here, claim 6 of the ‘903 patent does not specifically mention a sole thickness that is at least twice the first portion thickness (i.e., with the first portion thickness referring to the thickness of the material of the crown portion). Instead, claim 6 of the ‘903 patent requires that the sole be at least partially of tungsten.   One of ordinary skill in the art at the time of the invention would have found it obvious to increase sole thickness as an alternative approach to using a denser material for the same reason so as to move weight towards the sole and relocate the center of gravity lower on the club head. 
As to claims 37 and 40, see claims 1, 12, 18 and 20 of the ‘903 patent.
As to claim 38, see claims 1 and 12 of the ‘903 patent.
Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below. While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and/or USPNs listed herein below, conflict, or do not conflict, with the claims of the instant application.
USPNs: 9,844,708 and 9,358,430
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer (US PUBS 2006/0019770) in view of Lee (US PUBS 2010/0125000), Williams (USPN 7,166,038) and Beach (US PUBS 2002/0160854). 
As to claim 21, as collectively shown in FIGS. 1 and 2, Meyer shows a golf club head, comprising: a club head body (30) having an external surface with a heel portion, a toe portion, a crown portion, a sole portion, a skirt portion positioned around a periphery between the sole portion and crown portion, a ball striking face (48) having a thickness, and a hosel (33) extending outward from the club head body proximate to a crown and heel transition region; wherein the ball striking face (48) of the club head body has a geometric center (X); wherein the crown portion has one opening (FIGS. 3, 9), and wherein one corresponding crown panel (32) is placed in the one opening, the crown panel (32) having a first material density and a first portion thickness (i.e., paragraph [0050]); wherein a portion of the club head body located below a geometric center of the ball striking face is formed of a second material having a second material density and a second portion thickness (i.e., paragraph [0051]), wherein the second material density is at least twice the first material density of the crown panels (i.e., compare the densities of the materials in paragraphs [0050] and [0051]); and wherein the club head has a club head volume of at least 250 cm3 (i.e., paragraph [0059]) and a club head weight of between about 180 and 210 grams (i.e., paragraph [0075]). 
Meyer does not explicitly disclose that a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, is between 250-800 kg-mm2. The patent to Williams shows it to be old in the art to provide a moment of inertia about a golf club head center-of-gravity y-axis, lyy, greater than 250 kg-mm2.  Note, the “y-axis” and “lyy” detailed by Williams essentially correspond, respectively, to the “x-axis" and “Ixx” disclosed and claimed by the applicant. See Figure 23 and column 15, line 59 through column 16, line 4.  Williams encourages that the moment of inertia be optimized to help reduce the likelihood of erratic dispersion of golf balls that are hit off-center. Here, Williams discloses a value of lyy (i.e., the Ixx of the applicant’s claims) of between 2,000 g-cm2 to 4,000 g-cm2 (200 kg-mm2 to 400 kg-mm2). In view of the patent to Williams, it would have been obvious to further modify the device in the cited art reference to Meyer by incorporating a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, of at least 200 kg-mm2, the motivation being to enhance club head stability.
Meyer does not explicitly disclose a Delta 1 value “between 18.1 mm and 25 mm”.  Here, Beach shows it to be old in the art of club heads to provide a Delta 1 in the range of 12-25 mm to appropriately locate the center of gravity to control the ball trajectory and spin of a struck ball.  See paragraph [0032] in Beach.  Moreover, Beach applies the Delta 1 range to a club head that is less than 210 grams in mass and has a volume between 200-450 cubic centimeters, which is on par with the mass and volume requirements of the instant-claimed invention.  See paragraphs [0034] and [0036] in Beach.  Also, Beach calls for arranging an Ixx value according to equations set forth in paragraphs [0041, 0042]. Thus, Beach provides an analogous teaching in the golf art as it relates to club head design when considering weight distribution and center of gravity location to affect launch angle and, when considering the totality of the Meyer, Williams and Beach disclosures, the modification of Meyer to include a Delta 1 of “between 18.1 mm and 25 mm” is rendered obvious for reasons related to increasing the performance of the club head. 
Meyer does not explicitly disclose wherein at least a portion of the club head body is formed of an aluminum alloy.  In addition, Meyer does not explicitly disclose that the hosel is integrally formed with the club head body. The teaching reference to Lee shows it to be old in the art to incorporate an aluminum alloy as part of the material that makes up the body (i.e., paragraph [0047]).  The selection of aluminum alloy by Lee has one advantage of enabling better strategic placement of the weight of the club head so as to provide more effective striking of a golf ball (i.e., paragraph [0067]).  While the language “integrally formed” used in the current claims appears to be directed to a method of making the club head and while the final product in Meyer includes a hosel that is technically “integral” with the remainder of the head, Lee is cited here as a teaching that a hosel portion (109) may be formed separately or integrally with the face portion (i.e., paragraph [0050]).  Clearly, the availability of materials, the selection of these materials for the various parts of the club head, the types of manufacturing techniques available and the cost of both the materials and manufacturing techniques would have determined the suitability of either an integral or separate forming technique between the hosel and the club head body.  See paragraph [0041] in Lee.  In view of the publication to Lee, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in Meyer by including aluminum alloy for at least a portion of the club head body, with there being a reasonable expectation of success that a more suitable weight distribution of the club head would have been realized to enable enhanced club head performance.  In addition, to have formed the hosel in Meyer integrally with the club head body for ease of manufacturing would have been obvious to one of ordinary skill in the art at the time of the invention in view of the publication to Lee combined with the further reasoning provided above. 
As to claim 22, at least a portion of the ball striking face is formed of a composite material.  Note that Meyer also acknowledges that at least a portion of the face may be formed of a composite material in order to help reduce the coefficient of restitution of the striking face (i.e., paragraph [0077]).  Also, Lee teaches, and therefore obviates, that portions of the face portion may be formed from non-metallic materials (i.e., paragraph [0047], lines 26-30 and 34-36; paragraph [0048], lines 20-26).  
As to claim 23, the golf club head in Meyer has a center of gravity that is 5-20 mm below the geometric center of the face of the golf club head as measured along a z-axis of the golf club head having an origin at the geometric center (i.e., distance CG-Yfc, Embodiments A, B, C; TABLE 1; Fig. 1).
As to claim 24, the club head body in Meyer has a center of gravity whose projection onto the ball striking face of the club head body is located off-center from the geometric center in a direction toward the sole portion (FIG. 1).
As to claim 25, the sole portion in Meyer is at least partially formed of a material that is denser than the material used to form the crown portion (i.e., compare materials in paragraphs [0050, 0051]).
As to claim 26, the sole portion in Meyer is formed at least partially of tungsten or includes one or more tungsten plates or weights. Here, weight (40) may be tungsten material (i.e., paragraph 0052]).
As to claim 27, the one panel (32) in Meyer is formed of a composite material (i.e., paragraph [0050]).
As to claim 28, the club head in Meyer has a ball striking face (48) with a varying thickness of no greater than 5 mm (i.e., paragraph [0065]). 
As to claim 29, in Meyer, the first material density (i.e., the density of the crown panel (32)) has a density of approximately 2.8 g/cc.  See paragraph [0050]. 
As to claim 30, the first material density in Meyer (i.e., the density of the material for the crown panel (32)) has a density of approximately 1.5 g/cc.  See paragraph [0050].  Although Meyer does mention that composite material may be used as part of an insert in the face portion, Meyer does not explicitly reference the density of such a composite material.  The skilled artisan at the time of the invention, having been motivated to lower the coefficient of restitution of the striking face by incorporating composite material within the striking face, as discussed by Meyer, would have found it obvious to select a suitable composite material having In re Leshin, 277 F.2d 197, 125 USPG 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 31, the second material (i.e., the material of the club head body below the geometric center) in Meyer is formed of a titanium alloy (i.e., paragraph [0051]).
As to claim 32, the second material (i.e., the material of the club head body below the geometric center) in Meyer material is formed of a steel alloy (i.e., paragraph [0051]).
As to claim 33, paragraphs [0047] and [0048] in Lee obviate the use of a combination of materials for the club head body, wherein the upper crown panels may be formed of composite material and wherein the face and band may be made of dissimilar materials, including titanium or its alloys, aluminum or its alloys and a composite material. As explained in paragraph [0067] of Lee, the particular selection of club head materials allows for the strategic placement of weight so as to increase the moment of inertia.  In view of the publication to Lee, one of ordinary skill in the art at the time of the invention would have found it obvious to use a combination of materials for the club head in Meyer, as there would have been a reasonable expectation of success in the redistribution of club head weight to increase the performance of the club head. 
As to claim 34, paragraph [0073] in Meyer discusses adhesives for bonding the elements of the club head. 
As to claim 35, paragraph [0052] in Meyer details the advantages of increasing the weight at the sole portion to lower the center of gravity and teaches using a material of suitable 
As to claim 36, paragraph [0073] in Meyer discusses adhesives for bonding the elements of the club head. 

Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer (US PUBS 2006/0019770) in view of Lee (US PUBS 2010/0125000), Williams (USPN 7,166,038), Beach (US PUBS 2002/0160854) and Moore (USPN 5,797,807). 
As to claim 37, as collectively shown in FIGS. 1 and 2, Meyer shows a golf club head, comprising: a club head body (30) having an external surface with a heel portion, a toe portion, a crown portion, a sole portion, a skirt portion positioned around a periphery between the sole portion and crown portion, a ball striking face (48) having a thickness, and a hosel (33) extending outward from the club head body proximate to a crown and heel transition region; wherein the ball striking face (48) of the club head body has a geometric center (X); wherein the crown portion has one opening (FIGS. 3, 9), and wherein one corresponding crown panel (32) is placed in the one opening, the crown panel (32) having a first material density and a first portion thickness (i.e., paragraph [0050]); wherein a portion of the club head body located below a geometric center of the ball striking face is formed of a second material having a second 3 (i.e., paragraph [0059]) and a club head weight of between about 180 and 210 grams (i.e., paragraph [0075]); wherein the crown panel and the skirt are attached to the club head body by adhesive bonding (i.e., paragraph [0073]). 
Meyer does not explicitly disclose that a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, is between 250-800 kg-mm2. The patent to Williams shows it to be old in the art to provide a moment of inertia about a golf club head center-of-gravity y-axis, lyy, greater than 250 kg-mm2.  Note, the “y-axis” and “lyy” detailed by Williams essentially correspond, respectively, to the “x-axis" and “Ixx” disclosed and claimed by the applicant. See Figure 23 and column 15, line 59 through column 16, line 4.  Williams encourages that the moment of inertia be optimized to help reduce the likelihood of erratic dispersion of golf balls that are hit off-center. Here, Williams discloses a value of lyy (i.e., the Ixx of the applicant’s claims) of between 2,000 g-cm2 to 4,000 g-cm2 (200 kg-mm2 to 400 kg-mm2). In view of the patent to Williams, it would have been obvious to further modify the device in the cited art reference to Meyer by incorporating a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, of at least 200 kg-mm2, the motivation being to enhance club head stability.
Meyer does not explicitly disclose a Delta 1 value “between 18.1 mm and 25 mm”.  Here, Beach shows it to be old in the art of club heads to provide a Delta 1 in the range of 12-25 mm to appropriately locate the center of gravity to control the ball trajectory and spin of a struck ball.  See paragraph [0032] in Beach.  Moreover, Beach applies the Delta 1 range to a club head that is less than 210 grams in mass and has a volume between 200-450 cubic centimeters, which is on par with the mass and volume requirements of the instant-claimed invention.  See paragraphs [0034] and [0036] in Beach.  Also, Beach calls for arranging an Ixx value according to equations set forth in paragraphs [0041, 0042]. Thus, Beach provides an analogous teaching 
Further, Meyer does not explicitly disclose wherein the club head body is formed from a combination of an alloy of titanium, an alloy of aluminum, and a composite material. In addition, Meyer does not explicitly disclose that the hosel is integrally formed with the club head body.  Note that paragraphs [0047] and [0048] in Lee obviate the use of a combination of materials for the club head body, wherein the upper crown panels may be formed of composite material and wherein the face and band may be made of dissimilar materials, including titanium or its alloys, aluminum or its alloys and a composite material. As explained in paragraph [0067] of Lee, the particular selection of club head materials allows for the strategic placement of weight so as to increase the moment of inertia.  In view of the publication to Lee, one of ordinary skill in the art at the time of the invention would have found it obvious to use a combination of materials for the club head in Meyer, as there would have been a reasonable expectation of success in the redistribution of club head weight to increase the performance of the club head. While the language “integrally formed” used in the current claims appears to be directed to a method of making the club head and while the final product in Meyer includes a hosel that is technically “integral” with the remainder of the head, Lee is cited here as a teaching that a hosel portion (109) may be formed separately or integrally with the face portion (i.e., paragraph [0050]).  To have formed the hosel in Meyer integrally with the club head body for ease of manufacturing would have been obvious to one of ordinary skill in the art at the time of the invention in view of the publication to Lee combined with the further reasoning provided above. 
Meyer also lacks an explicit disclosure of wherein the ball striking face has a roll radius of 300 mm or greater.  Meyer, as modified by Lee, Williams and Beach (‘054), lacks a disclosure 
As to claim 38, the ball striking face in Meyer has a varying thickness no more than 5 mm and no less than 2.5 mm.  See paragraph [0065]. 
As to claim 39, at least a portion of the ball striking face is formed of a composite material.  Note that Meyer acknowledges that at least a portion of the face may be formed of a composite material in order to help reduce the coefficient of restitution of the striking face (i.e., paragraph [0077]).  Also, Lee teaches, and therefore obviates, that portions of the face portion may be formed from non-metallic materials (i.e., paragraph [0047], lines 26-30 and 34-36; paragraph [0048], lines 20-26).  

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer (US PUBS 2006/0019770) in view of Williams (USPN 7,166,038), Beach (US PUBS 2002/0160854) and Moore (USPN 5,797,807). 
As to claim 40, as collectively shown in FIGS. 1 and 2, Meyer shows a golf club head, comprising: a club head body (30) having an external surface with a heel portion, a toe portion, a crown portion, a sole portion, a skirt portion positioned around a periphery between the sole portion and crown portion, a ball striking face (48) having a thickness, and a hosel (33) extending outward from the club head body proximate to a crown and heel transition region; wherein the ball striking face (48) of the club head body has a geometric center (X); wherein the crown portion has one opening (FIGS. 3, 9), and wherein one corresponding crown panel (32) is placed in the one opening, the crown panel (32) having a first material density and a first portion 3 (i.e., paragraph [0059]) and a club head weight of between about 180 and 210 grams (i.e., paragraph [0075]); wherein the crown panels and the skirt are attached to the club head body by adhesive bonding (i.e., paragraph [0073]); wherein the one crown panel (32) is formed of a composite material (i.e., paragraph [0011]). 
Meyer does not explicitly disclose that a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, is between 250-800 kg-mm2. The patent to Williams shows it to be old in the art to provide a moment of inertia about a golf club head center-of-gravity y-axis, lyy, greater than 250 kg-mm2.  Note, the “y-axis” and “lyy” detailed by Williams essentially correspond, respectively, to the “x-axis" and “Ixx” disclosed and claimed by the applicant. See Figure 23 and column 15, line 59 through column 16, line 4.  Williams encourages that the moment of inertia be optimized to help reduce the likelihood of erratic dispersion of golf balls that are hit off-center. Here, Williams discloses a value of lyy (i.e., the Ixx of the applicant’s claims) of between 2,000 g-cm2 to 4,000 g-cm2 (200 kg-mm2 to 400 kg-mm2). In view of the patent to Williams, it would have been obvious to further modify the device in the cited art reference to Meyer by incorporating a moment of inertia about a golf club head center-of-gravity x-axis, Ixx, of at least 200 kg-mm2, the motivation being to enhance club head stability.
Meyer does not explicitly disclose a Delta 1 value “between 18.1 mm and 25 mm”.  Here, Beach shows it to be old in the art of club heads to provide a Delta 1 in the range of 12-25 mm to appropriately locate the center of gravity to control the ball trajectory and spin of a struck ball.  See paragraph [0032] in Beach.  Moreover, Beach applies the Delta 1 range to a club head that is less than 210 grams, which is on par with the mass requirements of the instant-claimed 
Meyer also lacks an explicit disclosure of wherein the ball striking face has a roll radius of 300 mm or greater.  Meyer, as modified by Williams and Beach (‘854), lacks a disclosure of a roll radius of 300 mm or greater. Moore shows it to be old in the art to provide a club head with a roll radius of between 25 cm and 30 cm (250 mm and 300 mm) for maximizing a golfer’s swing. See col. 3, lines 54-59 in Moore. In view of the patent to Moore, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in Meyer by including a roll radius for the face of 300 mm or greater for increased efficiency in the swing of a golfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the Beach (US PUBS 2002/0160854) reference is being applied at this time in direct response to the amendments made by the applicant with respect to the newly-amended range for Delta 1 of “between 18.1 mm and 25 mm”.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711